DETAILED ACTION
Applicants’ filing of March 31, 2021, in response to the action mailed December 1, 2021, is acknowledged.  It is acknowledged that claim 12 has been cancelled, claims1, 14, 21, and 24 have been amended, and claims 43-44 have been added.  Claims 1-4, 6-7, 9-11, 13-14, 16, 18, 20-21, 23-24, 39, and 42-44 are pending.  The elected invention is directed to B subtilis recombinantly expressing the BoNT/A1 of SEQ ID NO:  127 and purifying from the recombinant cell.  Claims 11, 13, 23, and 42 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1-4, 6-7, 9-10, 14, 16, 18, 20-21, 24, 39, and 43-44, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is January 30 2018, the filing date of US 62/623,715, which disclosed the recited subject matter.  
AIA -First Inventor to File Status
Based on the effective filing date of January 30 2018 the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-7, 9-10, 14, 16, 18, 20-21, 24, 39, and 43-44 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “full length BoNT” renders the claim indefinite.  It is unclear whether said phrase means 
polypeptides consisting of full length, naturally occurring BoNTs, 
polypeptides consisting of full length, variants (with substitutions and/or insertions but not deletions) of naturally occurring BoNTs, 
polypeptides comprising full length, naturally occurring BoNTs, 
polypeptides comprising full length, variants (with substitutions and/or insertions but not deletions) of naturally occurring BoNTs, 
chimeric polypeptides consisting of or comprising all domains of BoNTs wherein domains are derived from different BoNTs, and/or
something else.

The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase encompasses 
polypeptides consisting of full length, naturally occurring BoNTs, 
polypeptides consisting of full length, variants (with substitutions and/or insertions but not deletions) of naturally occurring BoNTs, 
polypeptides comprising full length, naturally occurring BoNTs, 
polypeptides comprising full length, variants (with substitutions and/or insertions but not deletions) of naturally occurring BoNTs, 
chimeric polypeptides consisting of or comprising all domains of BoNTs wherein domains are derived from different BoNTs1.
wherein the polypeptide has biological activities as a naturally occurring BoNT (e.g., in target cell recognition, translocation, and/or substrate cleavage)2. 

	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Rejection of claims 1-4, 6-7, 9-10, 14, 16, 18, 20-21, 24, and 39 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US patents 9,598,683, 10,190,110, 10,844,362, 11,104,891, and 11,179,35 and US applications 15/561,355 and 16/315,698 is maintained.  New claims 43-44 are rejected for the same reasons.
In response, applicants state the following.  Without conceding the merits of the Examiner's rejection of obviousness-type double patenting, Applicant respectfully requests that this provisional rejection be held in abeyance until such time as at least one pending claim is deemed otherwise allowable.  The examiner notes that the rejections over US patents 9,598,683, 10,190,110, 10,844,362, 11,104,891, 111,179,35 are not provisional.
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1-4, 6-7, 9-10, 16, 18, 20-21, 24, and 39 under 35 U.S.C. 102(a1) as anticipated by De Bruyn et al, 2000 (WO2000/05252), as explained in the prior action, is maintained.  New claims 433-44 are rejected for the same reasons.  In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) First, De Bruyn does not anticipate the amended claims because De Bruyn does not teach production of full length BoNTs in Bacillus. De Bruyn relates to producing non-toxic, immunogenic derivatives or fragments of BoNT's for use in vaccines. De Bruyn, page 1 first paragraph and page 3 first paragraph. Additionally, De Bruyn provides two examples of non-toxic BoNT fragments as "immunogenic derivatives". De Bruyn, page 4 second paragraph. One skilled in the art would have understood that De Bruyn discloses production of BoNT fragments in Bacillus, but does not disclose production of any full-length BoNTs that are non-toxic immunologic derivatives.
(B) Reply:	Applicants’ acknowledgement that De Bruyn teaches immunogenic derivatives … of BoNT's is noted.  As would be understood by the skilled artisan and further explained below, this encompasses full-length BoNT wherein one or more amino acids  are mutated to render it non-toxic; for example, non-proteolytic.  
Based on the following, De Bruyn teaches Bacillus subtilis expressing ‘full length’ BoNT, as defined above under 35 USC 112b. 
De Bruyn at page 3 states the following.
According to one aspect of the invention, there is provided a non­toxic immunogenic derivative of C. botulinum type D neurotoxin … said derivative … carrying at least one mutation in its amino acid sequence, not found in wild-type D neurotoxins.

In addition, claim 1 of De Bruyn recites:
1. A non-toxic immunogenic derivative of C. botulinum type D neurotoxin … said derivative … carrying at least one mutation in its amino acid sequence, not found in wild-type D neurotoxins.

The skilled artisan would understand that this statement and claim encompass full-length protein wherein one or more amino acids are mutated to render the BoNT non-toxic.
De Bruyn at page 7 states:
A suitable bacterial expression system for expressing the non-toxic immunogenic derivatives of type D BoNT according to the invention are Gram positive bacteria such as Bacillus brevis, Bacillus subtilis or Gram negative bacteria such as Escherichia coli.  

Thus, De Bruyn teaches expression of full-length non-toxic BoNT variants in B. subtilis.  

(C) Second, even if De Bruyn's "non-toxic immunogenic derivatives" include full length BoNTs, which is not conceded, De Bruyn fails to enable production of even BoNT fragments, let alone full length BoNTs. 
FIG. 6 of De Bruyn shows the results of production of BoNT fragments in Bacillus by western blot. However, the data was collected using a highly non-specific BoNT/D antibody that required De Bruyn to make an indirect measurement of BoNT fragment production (i.e. protein secretion) and does not show that a BoNT fragment of the correct molecular weight has been produced. The data does not enable one skilled in the art to produce even a BoNT fragment in Bacillus, let alone a full-length BoNT, as instantly claimed.
(C) Reply:	Applicants’ assertion is acknowledged.  It is noted that this argument contradicts the following statement by applicants (p11 ¶5).
To accomplish this De Bruyn exemplifies production of a non-toxic BoNT fragment (i.e. BoNT vaccine antigen) that is missing functional components of the BoNT. De Bruyn, page 4 and Example.

It is assumed that applicants’ statement ‘using a highly non-specific BoNT/D antibody’ refers to the fact that the antibody binds other non- BoNT/D proteins of C. botulinum.  This fact is irrelevant to the interpretation of figure 6 because said figure demonstrates that the antibody recognizes only the recombinantly expressed BoNT/D polypeptide in B. brevis host cells (lanes 2&3) and does not cross react with endogenous proteins of B. brevis (lane 4).  Thus, figure 6 demonstrates expression of the recombinantly expressed BoNT/D polypeptide. The fact that the Western analysis was performed on secreted proteins does not teach away from the interpretation that figure 6 demonstrates successful expression of the BoNT/D polypeptide and, in fact, is expected because the BoNT/D polypeptide was linked to the MWP signal sequence of the Nu210 vector (Fig 1).

Rejection of claims 1-4, 6-7, 9-10, 16, 18, 20-21, 24, and 39 under 35 U.S.C. 102(a1) or, in the alternative, under 35 U.S.C. 103(a) as obvious over De Bruyn et al, 2000 (WO2000/05252), as explained in the prior action, is maintained.  New claims 434-44 are rejected for the same reasons.  In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons in each reply.
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) However, solely for the purpose of expediting prosecution, Applicant has amended the claims to recite methods of producing full length BoNTs.  As discussed above, De Bruyn does not anticipate the amended claims.
(B) Reply:	Said amendment does not overcome the rejection for reasons set forth above in Reply (B).
(C) A prima facie case of obviousness requires (1) a reason to perform the claimed invention and (2) a reasonable expectation of success in performance. MPEP 2143.02(1). De Bruyn does not render obvious the claimed invention at least because (1) it does not provide a reason to produce a full length BoNT and (2) it does not exemplify producing a full length BoNT and attempted production of a BoNT fragment is fraught with technical problems.
(C) Reply:	It is acknowledged a rejection under 35 USC 103 so requires.  Regarding a reason to produce a full length BoNT, as explained above in Reply (B), while De Bruyn does not reduce to practice an example, De Bruyn does teach production of full-length, non-toxic BoNT/D (e.g., p3).  Applicants’ assertion that production of a BoNT fragment is fraught with technical problems is acknowledged.  However, since no specific argument or evidence for said assertion is provided here, no specific response can be made.
(D) De Bruyn does not provide a reason to produce a full length BoNT at least because De Bruyn is directed towards methods producing non-toxic immunogenic derivatives or fragments of BoNTs for use in Botulinum vaccines. De Bruyn, page 1 first paragraph and page 3 first paragraph. To accomplish this De Bruyn exemplifies production of a non-toxic BoNT fragment (i.e. BoNT vaccine antigen) that is missing functional components of the BoNT. De Bruyn, page 4 and Example. De Bruyn does not exemplify production of any full length non-toxic BoNTs nor does De Bruyn even identity a non-toxic full length BoNT. Thus, the skilled person, upon reading De Bruyn, would not have had a reason to produce a full length Bo NT.
(D) Reply:	See Reply (E) above.  
Means to produce non-toxic full length BoNT (e.g., lacking protease activity) would have been known to the skilled artisan5. 
(E) De Bruyn does not provide a reasonable expectation of success in producing a full length BoNT. De Bruyn attempts to produce one fragment of BoNT/D using B. Brevis, but a western blot of the produced BoNT/D fragment shows low molecular weight fragments suggesting Bo NT/D fragment degradation during production. De Bruyn FIG 6, lanes 2-3. This degradation indicates that there may be difficulties in producing a full length BoNT.  Further, De Bruyn does not provide molecular weight identifiers for the molecular weight ladder used in the FIG. 6 making it difficult to assess whether the excreted BoNT fragment is the full fragment to be expressed or a degradation product of that fragment. Additionally, the polyclonal BoNT/D antibody used in the western blot appears to be highly non-specific because the western blot of the crude cell extract identifies proteins of all molecular weights. De Bruyn, FIG. 6, lane 1. In order to address the non-specificity of the antibody, De Bruyn indirectly measures protein production by measuring secretion of the BoNT/D fragment from Bacillus rather than total production of BoNT/D by the cell. De Bruyn, FIG. 6, lane 2-3. Measuring protein secretion could further hide BoNT fragment degradation products that were not secreted.
(E) Reply:	Applicants acknowledgement that ‘De. Bruyn does not provide molecular weight identifiers for the molecular weight ladder used in the FIG. 6 making it difficult to assess whether the excreted BoNT fragment is the full fragment to be expressed or a degradation product’, is acknowledged.  Nonetheless applicants seem to be asserting that the BoNT/D protein expressed by De. Bruyn is not the full-length protein fragment encoded by the recombinant vector transformed into B. brevis.  Applicants’ assertions are acknowledged but are found to be hypothetical and unpersuasive for the following reasons.  
Applicants’ acknowledged that lack of molecular weight markers makes ‘it difficult to assess whether the excreted BoNT fragment is the full fragment to be expressed or a degradation product of that fragment’.  There is no evidence that the BoTN/D protein produced in the example (p28) was not the full-length protein fragment encoded by the recombinant polynucleotide transformed into B. brevis.  In this regard, De Bruyn says nothing about degradation or cleavage of the encoded BoTN/D protein or even mentions any protease acting on the BoTN/D protein.  Bruyn states (p28):
A 1.2 Kbp fragment could be excised from the plasmids with Pst I and Hind Ill. This demonstrated the presence of an insert in the transformants with a size comparable with that of the synthetic gene according to the invention6….
As expressed in B. brevis, the gene according to the invention produces and secretes a polypeptide into the culture medium of modified PY-medium (Fig. 5) that reacts in Western blots (Fig. 6) with antisera to serotype D botulinum toxin. 

 And, in the legend to figure 6 De Bruyn states: ‘The arrow indicates the position of the recombinant fragment protein according to the invention’.  
These statement by De Bruyn would be understood by the skilled artisan to mean that the full-length BoTN/D protein fragment encoded by the plasmid was detected in the medium of the cultured B. brevis host cells. 
Regarding the antibody specificity and analysis of secreted protein, see Reply (C) above.
(F) Thus, De Bruyn does not provide a reasonable expectation of success in producing a full length BoNT at least because (1) De Bruyn does not show that a full length BoNT can be produced in Bacillus, (2) De Bruyn shows that BoNT fragments being expressed may be at least partially degraded, (3) the BoNT/D polyclonal antibody is highly nonspecific, so BoNT/D fragment production is based on protein secretion and not total protein production and ( 4) De Bruyn does not provide a way to verify that the supposed BoNT/D fragment observed in FIG. 6 is not a degradation product of the fragment De Bruyn aimed to produce because the molecular weight ladder is not labeled or specifically identified.
(F) Reply:	While De Bruyn does not reduce to practice expression of the full-length, BoNT/D of ~1270 amino acids, based on the results discussed above in Reply (C), expression of a full-length fragment was successful.
As explained above and in the prior action, De Bruyn teaches all elements of the methods recited in the instant claims.  Based thereon, the burden shifts to applicants to demonstrate lack of inherency.  Since the Office does not have the facilities for examining and comparing applicants’ method with the method of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed method and the method of the prior art (i.e., that the method of the prior art does not possess the same material structural and functional characteristics of the claimed method).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

	Rejection of claim 14 under 35 U.S.C. 103(a) as being unpatentable over De Bruyn et al, 2000 (WO2000/05252) in view of Binz et al, 1990, as explained in the prior action, is maintained.   In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) However, solely for the purpose of expediting prosecution, Applicant has amended the claims to recite methods of producing full length BoNTs. The deficiencies of De Bruyn are discussed in detail above. Binz does not remedy such deficiencies. The combination of De Bruyn and Binz does not render the claims obvious.
(B) Reply:	It is acknowledged that claim 1 has been so amended.  However, as explained above, said amendment does not overcome the rejections under 35 USC 102 and 103 based on De Bruyn.  Regarding applicants’ specific arguments, see the replies above. 
 
Rejection of claims 1-4, 6-7, 9-10, 14, 16, 18, 20-21, 24, and 39 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Fernandez-Salas et al, 2008 (US20080057575), as explained in the prior action, is maintained.  New claims 43-44 are rejected for the same reasons.  In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Fernandez-Salas does not anticipate the amended claims because it is not enabling for production of full-length BoNTs in Bacillus. "The disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation." MPEP 2121.01 citing Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051 (Fed. Cir. 2003).
(B) Reply:	Applicants’ assertion is acknowledged.  See Reply (C) below to applicants’ specific arguments. 
 (C) Fernandez-Salas exemplifies production of full-length BoNT/A1 in E. coli, but does not exemplify production of a full length BoNT in any other species, including B. Subtilis. Descriptions of BoNT production in insect cells, yeast, and mammalian cell are prophetic with no evidence successful BoNT production or any evidence that these descriptions would enable production of a BoNT in Bacillus. (Fernandez-Salas Examples 6, 8, 14, 16, 18, and 19-24). Thus, Fernandez-Salas does not enable production of BoNTs in Bacillus, let alone production of full length BoNTs in Bacillus. Fernandez-Salas does not anticipate the instant claims.
(C) Reply:	It is acknowledged that Fernandez-Salas reduces to practice expression of full-length BoNT/A1 in E. coli and that expression in insect cells, yeast, and mammalian cell is prophetic.  Nonetheless, the teachings of Fernandez-Salas anticipate or render obvious the subject matter of claims 1-4, 6-7, 9-10, 14, 16, 18, 20-21, 24, and 39.  MPEP 2164.01 states: “A patent need not teach, and preferably omits, what is well known in the art.”  As would have been well known by the skilled artisan protein expression in bacteria has the advantages of simple culture conditions, low cost, and being amenable to large scale production (ThermoFisher Scientific, Inc; Table 1).  Fernandez-Salas teaches 12 types of bacterial cells for expression of BoNT/A (e.g., claim 6).  This is a small genus, not a laundry list.  
As would have also been well known by the skilled artisan, and reviewed by Popp et al, 2017, the ability of  B. subtilis to become naturally competent makes B. subtilis an organism with easily tractable genetics and with the GRAS (generally recognized as safe) status and secretory capacity make B. subtilis a preferred host of choice for big scale production of secreted proteins … highlighting the industrial relevance of this bacterium (p2 ¶1)7.  In fact, B. subtilis has been used as a host cell for decades and searching GoogleScholar with -'bacillus subtilis' host "protein expression"- retrieved over 16,400 results published prior to 2018.  In addition, protease deficient variants of B. subtilis have been used since 1991, including expression of large, multimeric Cholstridial proteins (Wu et al, 1991; Guan et al, 2015; Phuong et al, 2012).  Thus, the skilled artisan would have been well aware of how to use B. subtilis as a host cell for expression of proteins and would have recognized Fernandez-Salas as clearly teaching expression of BoNT/A in B. subtilis.
(D) A prima facie case of obviousness requires (1) a reason to perform the claimed invention and (2) a reasonable expectation of success in performance. MPEP 2143.02(1). Fernandez-Salas does not render obvious the claimed invention at least because (1) Fernandez-Salas does not provide a reason to produce a full length BoNT using Bacillus versus any other species listed in Fernandez­Salas and (2) Fernandez-Salas does not provide a reasonable expectation of success in producing a full length BoNT using a Bacillus species.
(D) Reply:	See Reply (C) above.
(E) Fernandez-Salas is directed towards methods for producing BoNTs at a commercial scale for use in clinical or cosmetic settings (¶ brdg p1-2). In an attempt to accomplish this, Fernandez-Salas exemplifies production of BoNT/A1 from E. coli (Examples 6, 8, 14), and prophetically describes BoNT/A1 production in P. pastoris (Example 16), P. methanonlica (Example 18), S. cerevisiae (Example 19), Sf9 cells (Examples 20 and 21), S2 cells (Example 22), and SH-SY5Y cells (Examples 23-24), but does not exemplify or prophetically describe production of a BoNT in Bacillus. Fernandez-Salas lists numerous other species and cells that could be used for producing BoNT/A1 including bacteria (Bacteroidesfragilis, Clostridia perfringens, Clostridia difficile, Caulobacter crescentus, Lactococcus lactis, Methylobacterium extorquens, Neisseria meningirulls, Neisseria meningitidis, Pseudomonas fluorescens, Salmonella typhimurium, Bacillus subtilis, and Bacillus licheniformis), yeast (Pichia angusta, Schizosaccharomyces pombe, and Yarrowia lipolytica), slime mold (Dictyostelium discoideum), plant cells (Zea mays, Arabidopsis thaliana, Triticum aestivum, Lemna gibba and Lemna minor), insect cells (Spodopterafrugiperda, Trichoplusia ni, Drosophila melanogaster, and Manduca sexta), fish cells (Dania rerio), amphibian cells (Xenopus), and mammalian cells (mouse, rat, hamster, porcine, bovine, equine, primate and human), but does not provide a reason to produce a BoNT from Bacillus over any other species or cell. Thus, the skilled person, upon reading Fernandes-Salas, would be guided to produce a BoNT using a cell type already shown to be successful in BoNT production (i.e. E. coli) rather than selecting an untested cell type selected from a long list of alternatives, like B. Subtilis.
(E) Reply:	See Reply (C) above.
(F) Fernandez-Salas does not provide a reasonable expectation of success for the production of full length BoNTs in Bacillus at least because (1) Fernandez-Salas does not produce a BoNT from Bacillus, (2) Fernandez-Salas only exemplifies BoNT production in E. Coli, which is vastly different than B. Subtills and (3) the prophetic descriptions of BoNT production in various species disclosed in Fernandez-Salas provide no evidence of successful BoNT production and these species have vastly different characteristics than Bacillus. Fernandez-Salas only exemplifies production of BoNT/A1 using E.coli. E.coli and B. Subtilis are estimated to have diverged evolutionarily over 1 billion years ago and are so distant that there are "very few conserved landmarks in their genome organization." Danchin, Antoine. DNA Research 4.1 (1997): 9-18, abstract. Based on the large genomic differences between E. Coli and B. Subtilis, there is no reason to believe that successful production of a BoNT from E. Coli would provide a reasonable expectation of success in production of Bo NT in B. Subtilis. Further, the prophetic description of Bo NT production using other species provides no evidence of successful BoNT production. Additionally, all of the prophetically described species are eukaryotes, which have vastly different protein production machinery than prokaryotes including different ribosomes, different post-transcription modifications, and different post-translational modification. Because of these differences, the skilled person would not have a reasonable expectation of success in producing a BoNT in Bacillus based on prophetic descriptions of BoNT production using eukaryotic cells.
(F) Reply:	An expectation of success does not require a reduction to practice (MPEP 2164.01).  As explained above, the skilled artisan would have known the advantages of using B. subtilis for protein expression and, based thereon, would have recognized Fernandez-Salas as clearly pointing to B. subtilis.  See Reply (C) above.
(G) Fernandez-Salas provides a laundry list of possible organisms and cells for use in production of BoNTs and does not discuss any advantageous or distinguishing features of Bacillus for BoNT production over any other species. Thus, the skilled person, upon reading Fernandez-Salas, would not have a reason to produce a BoNT from Bacillus over any other organism or cell listed in Fernandez-Salas. Additionally, Fernandez-Salas only exemplifies BoNT production using E. coli, which is has very little genetic similarity to B. Subtilis. Thus, Fernandez-Salas does not provide a responsible expectation of success of producing a BoNT using Bacillus.
(G) Reply:	See Reply (C) above.
 Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement and Written Description
As explained above, under 35 USC 112b, it is assumed that the phrase ‘full length BoNT’, encompasses: 
polypeptides consisting of full length, naturally occurring BoNTs, 
polypeptides consisting of full length, variants (with substitutions and/or insertions but not deletions) of naturally occurring BoNTs, 
polypeptides comprising full length, naturally occurring BoNTs, 
polypeptides comprising full length, variants (with substitutions and/or insertions but not deletions) of naturally occurring BoNTs, 
chimeric polypeptides consisting of or comprising all domains of BoNTs wherein domains are derived from different BoNTs8.
wherein the polypeptide has biological activities as a naturally occurring BoNT (e.g., in target cell recognition, translocation, and/or substrate cleavage)9. 

Based thereon, the rejections of claims 1-4, 6-7, 9-10, 12, 14, 16, 18, 20-21, 24, and 39 under 35 U.S.C. 112, first paragraph, are withdrawn.
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As per sequences listed in claim 14.
        2 As per the specification (p14 ¶3). 
        3 Based on the fact that De Bruyn teaches expression in B. subtilis (page 7).
        4 Based on the fact that De Bruyn teaches expression in B. subtilis (page 7).
        5 Searching the patents database with ‘(BOTULINUM near4 NEUROTOXIN) or (botulinum near4 toxin) or (BoNT) and L1 near20 (non-toxic)’ identified over 25,000 documents. Said terms identified ~5,000 documents via GoogleScholar.
        6 A coding polynucleotide of 1.2 Kpb would encode a protein of 400 amino acids.  
        7 Advantages over E. coli (e.g., Phan et al, 2005, p2 ¶ 2-3). 
        8 As per sequences listed in claim 14.
        9 As per the specification (p14 ¶3).